PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,497,575
Issue Date:   03 Dec 2019
Application No. 15/666,246
Filing or 371(c) Date: 1 Aug 2017
Attorney Docket No.   TTCA 714US2 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed  19 March 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificates of Corrections Branch at (571) 272-4200.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction. The Certificate of Correction will be sent to the address of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	RANDALL S. JACKSON JR.
	2700 CAREW TOWER 
	441 VINE STREET 
	CINCINNATI, OHIO 45202


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.